Citation Nr: 1607777	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-15 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection and assigned an initial 0 percent (noncompensable) rating for chronic acne vulgaris, effective November 13, 2006.  The Veteran appealed the initial disability rating assigned.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing in July 2011.  A transcript of the hearing is of record. 

In September 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is on required.


REMAND

In this case, although the Veteran has a combined 100 percent schedular evaluation, VA has a duty to maximize benefits and a separate award of a TDIU predicated on a single disability when considered together with other service-connected disabilities independently rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, a remand is necessary to determine whether any single service-connected disability renders the Veteran unable to secure or follow substantially gainful employment.

A remand is also required to obtain outstanding records that may be relevant to the claim.  The Veteran has indicated that he was last employed by the West Virginia Air National Guard and retired on disability in 1993.  A review of the record shows that the Veteran's West Virginia Air National Guard Records have not been requested by the AOJ.  In addition, further clarification is needed to determine whether he received disability benefits from the Social Security Administration.  If so, these records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records are identified and added to the claims file, to include Social Security Administration records and records from the West Virginia Air National Guard Records. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is completed, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate the impact of his service-connected disabilities on his ability to secure or follow substantially gainful employment.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.   

The examiner must describe the functional effects and limitations of each of the Veteran's service-connected disabilities on his ability to work and provide an opinion as to whether any single one of the Veteran's service-connected disabilities alone renders him unable to secure or follow substantially gainful employment. 

Note that the Veteran is service-connected for chronic acne vulgaris with scarring of the face, chronic acne vulgaris with scarring of the posterior trunk, chronic acne vulgaris with scarring of the anterior trunk, posttraumatic stress disorder (PTSD) with dysthymia and panic disorder, and post-operative residuals of a ventral hernia with recurrent persistent diastasis.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




